                  Case 18-12662-leb     Doc 118     Entered 10/29/18 11:36:11        Page 1 of 3


 1

 2

 3

 4
              Entered on Docket
 5
          October 29, 2018
        __________________________________________________________________
 6

 7
     MEYERS LAW GROUP, P.C.
 8   MERLE C. MEYERS, ESQ., CA Bar. No. 66849
     44 Montgomery Street, Suite 1010
 9   San Francisco, CA 94104
     Telephone: (415) 362-7500
10   Facsimile: (415) 362-7515
     Email: mmeyers@meyerslawgroup.com
11
     FENNEMORE CRAIG, P.C.
12   COURTNEY MILLER O’MARA, ESQ., NV Bar No. 10683
     300 S. Fourth St., Ste. 1400
13   Las Vegas, NV 89101
     Telephone: (702) 692-8000
14   Facsimile: (702) 692-8099
     Email: comara@fclaw.com
15
     Attorneys for EDWIN G. MARSHALL and
16   DR. JILL C. MARSHALL, Creditors
17
                                  IN THE UNITED STATES BANKRUPTCY COURT
18
                                         FOR THE DISTRICT OF NEVADA
19
     In re:                                                     Case No. 18-12662-leb
20
     MEDIZONE INTERNATIONAL, INC.,                              Chapter 7
21
                              Debtor.                           Date:       October 23, 2018
22
                                                                Time:       9:30 a.m.
23                                                              Place:      300 Las Vegas Blvd. So.
                                                                            Ctrm. 3
24                                                                          Las Vegas, NV
                                                                Judge:      Hon. Laurel E. Babero
25

26
                       ORDER GRANTING PETITIONERS’ MOTION FOR ALLOWANCE
27                     OF ADMINISTRATIVE EXPENSE CLAIM FOR REIMBURSEMENT
28            On September 19, 2018, creditors EDWIN G. MARSHALL and DR. JILL C. MARSHALL (the


                                                          -1-
     ORDER GRANTING PETITIONERS’ MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM FOR REIMBURSEMENT
     31558.DOC 20140
                Case 18-12662-leb       Doc 118       Entered 10/29/18 11:36:11      Page 2 of 3


 1   “Marshalls”) filed the Petitioners’ Motion For Allowance Of Administrative Expense Claim For
 2   Reimbursement (the “Motion,” docket no. 92) in the chapter 7 case of MEDIZONE INTERNATIONAL,
 3   INC. (the “Debtor”), as supported by the declarations of Edwin G. Marshall, Merle C. Meyers and Courtney
 4   Miller O’Mara, and the notice of hearing of the Motion. No objections, oppositions, or other responses to
 5   the Motion were served or filed.
 6          On October 23, 2018, the Motion came before the Court for hearing following due and adequate
 7   notice. Merle C. Meyers, Esq. of Meyers Law Group, P.C. (“MLG”) appeared on behalf of the Marshalls.
 8   On October 24, 2018, at the Court’s direction, the Marshalls filed a Supplemental Declaration of Merle C.
 9   Meyers In Support Of Petitioners’ Motion for Allowance of Administrative Expense Claim for
10   Reimbursement, regarding itemization of costs.
11          As evidenced below by the signatures of the Marshalls, the administrative expense claim requested in
12   the Motion has been assigned to MLG.
13          Based upon the Court’s review and consideration of the Motion, and all pleadings filed in support of
14   the same, notice having been properly given, and for the reasons stated by the Court on the record at the
15   hearing, and for good cause shown,
16          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
17          The Motion is hereby GRANTED, and MLG, as assignee of the Marshalls, is hereby awarded and
18   allowed an administrative expense claim against the Debtor’s estate, pursuant to 11 U.S.C. §§ 503(b)(3)(A)
19   and 503(b)(4), in the amount of $32,035.00.
                                                       *********
20
            The Marshalls hereby assign to MLG the administrative expense claim requested in the Motion.
21

22
                 /s/ Edwin G. Marshall                                          /s/ Jill C. Marshall
23            EDWIN G. MARSHALL                                            DR. JILL C. MARSHALL
24
     Submitted by:
25

26            /s/ Merle C. Meyers
     Merle C. Meyers, Esq.
27   Meyers Law Group, P.C.
     Attorneys for Edwin G. Marshall and
28   Dr. Jill C. Marshall, Creditors

                                                           -2-
     ORDER GRANTING PETITIONERS’ MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM FOR REIMBURSEMENT
     31558.DOC 20140
Case 18-12662-leb   Doc 118   Entered 10/29/18 11:36:11   Page 3 of 3
